DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/27/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0006282 to Favaretto in view of US Patent Application Publication 2015/0086829 to Sun et al. 
With respect to claim 1, Favaretto teaches a battery module (25) for an electrical storage system (14) for an electric drive vehicle (1); the battery module (25) comprising: a set of parallel cylindrical chemical batteries (19) arranged side by side, wherein each battery has at one end a first, positive terminal (22) and at an opposite end a second, negative terminal (21), and wherein said set of batteries identifies two mutually opposite sides defined by corresponding mutually opposite terminals; at least one supporting body (28) to provide a stable mechanical support to the batteries (19), which comprises a plurality of tubular seats (29) housing inside them at least ends of the chemical batteries (19); and at least two conductive plates (26), each of them arranged on said opposite sides and fastened to the corresponding opposite terminals (21, 22); the battery module (25) being characterized in that it comprises: at least a cooling device (34) (one refrigerated wall) set adherent to one of said at least two conductive plates (26); one lid (32) (at least one pad) sandwiched between the cooling device (34) (said at least one refrigerated wall) and said at least one respective conductive plate (26) (Favaretto: Sections [0032]-[0035]; Figs. 5-24). 

Favaretto does not specifically teach said pad is made of an electrically insulating and thermally conductive material, provided to physically contact said at least one plate and said refrigerated wall, thus defining a sandwich. 
However, Sun et al. teach a battery module 100 comprising a heat dissipating plate 98 on the conductive pieces 96, wherein the heat dissipating plate 98 is made of thermally conductive 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Favaretto with the above teaching from Sun et al. with the motivation of having a means such said pad would help absorb waste heat from the batteries.

With respect to claim 3, with the teaching from Sun et al., Favaretto teaches the battery module (25), wherein the cooling device (34) (said refrigerated wall) and said at least one conductive plate (26) are relatively rigid with respect to the heat dissipating plate (said pad) of Sun et al. since the heat dissipating plate (said pad) of Sun et al. is made of thermally conductive silicon rubber, which is compressible and deformable (Sun et al.: Section [0045]; Figs. 1-3).
Sun et al. teach the same pad, therefor, lacking of any clear distinction between the claimed pad and those disclosed by Sun et al., it would have expected for the pad of Sun et al. to have the cooling device (34) (said refrigerated wall) compresses the heat dissipating plate 98 (said pad) of Sun et al. so that this latter deforms and maximizes a thermal adhesion with said conductive plate (26) and the cooling device (34) (said refrigerated wall) as claimed lacking unexpected result showing otherwise.

With respect to claim 4, with the teaching from Sun et al., Favaretto teaches the battery module (25), wherein a cooling device (34) (a refrigerated wall) and the heat dissipating plate (a respective pad) of Sun et al. are provided for each of said opposite sides in order to cool at least one respective conductive plate (26) (Sun et al.: Section [0045]; Figs. 1-3).

With respect to claim 5, Favaretto does not teach, but Sun et al. teach the battery module (25), wherein said pad (32) is made of thermally conductive silicon rubber (a single resilient material) (Sun et al.: Section [0045]; Figs. 1-3).

With respect to claim 6, Favaretto teaches the battery module (25), wherein said supporting body (28) comprises two opposite outer faces that define as many flat seats (31) for said at least two conductive plates (26), and wherein it comprises, on just one of said opposite faces, a plurality of locking elements (30) holding the chemical batteries (19) within the corresponding tubular seats (29) (Favaretto: Sections [0034]-[0035]; Figs. 5-24).
Favaretto does not specifically teach said supporting body (28) is made in a piece.
However, it would have been obvious as of the effective filing dated of the claimed invention to integrate the two opposite pieces of the supporting body into one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

With respect to claim 7, Favaretto teaches the battery module (25), wherein said supporting body (28) is made up of two separable supporting bodies (28), each comprising corresponding tubular seats (29) that are to be coupled to opposite ends of the set of chemical batteries (19), and wherein each body comprises, on a corresponding outer face, a plurality of locking elements (30) holding the chemical batteries (19) within the corresponding tubular seats (29) (Favaretto: Sections [0034]-[0035]; Figs. 5-24).

With respect to claim 8, Favaretto teaches the battery module (25), wherein each outer face defines a flat seat (31) for housing at least one corresponding connection plate (26) (Favaretto: Sections [0032]-[0035]; Figs. 5-24).

With respect to claim 10, Favaretto teaches the battery module (25), wherein in said set of batteries (19) some batteries are turned upside down with respect to the remaining batteries (19) (Favaretto: Sections [0032]-[0035]; Figs. 5-24).

With respect to claim 11, Favaretto teaches the battery module (25), wherein said conductive plates (26), at terminals (21, 22) of said batteries, comprise H-shaped openings to be welded with the addition of welding material or else are blind to be laser-welded to said terminals (Favaretto: Sections [0032]-[0035] and [0048]; Figs. 5-24).

With respect to claim 12, Favaretto teaches the battery module (25), wherein said set of batteries (19) is arranged in two or more rows and wherein two adjacent rows are mutually offset so as to optimise packing thereof (Favaretto: Sections [0032]-[0035]; Figs. 5-24).

Claims 2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0006282 to Favaretto in view of US Patent Application Publication 2015/0086829 to Sun et al. in view of US Patent Application Publication 2018/0261992 to Bower et al.
With respect to claims 2, and 13, Favaretto does not teach the battery module (25), wherein the cooling device (34) (said refrigerated wall) comprises a metal body in which one or more passages for a coolant are formed, wherein each of said refrigerated walls is provided with hydraulic connectors (73) arranged at opposite edges of the refrigerated wall and emerging from one and the same side 
However, Bower et al. teach a battery module comprising cold plates (said refrigerated walls) are made of aluminum with one or more passages for a coolant are formed, wherein each of cold plates (said refrigerated walls) is provided with inlet and outlet (hydraulic connectors) arranged at opposite edges of cold plate (the refrigerated wall) and emerging from one and the same side (Bower et al.: Sections [0034], [0046] and [0058]; Figs. 4 and 6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Favaretto with the above teaching from Bow et al. with the motivation of having a means such the cold plate would improve the efficiency for heat exchanging.

With respect to claim 14, Favaretto teaches wherein, when the number of said rows of chemical batteries 19 is an odd number (Favaretto: Fig. 10).
Favaretto does not teach the battery module (25), wherein each of said refrigerated walls is provided with hydraulic connectors (73) arranged at opposite edges of the refrigerated wall and emerging from one and the same side, and wherein, when the number of said rows of chemical batteries is an odd number, then a pair of hydraulic connectors (73) is provided on a first same edge of each of said refrigerated walls to be operatively complementary to a foremost chemical battery (19') of a central row of chemical batteries. 

It would have been obvious as of the effective filing dated of the claimed invention to have modified Favaretto with the above teaching from Bow et al. with the motivation of having a means such the cold plate would improve the efficiency for heat exchanging.

	With respect to the limitation, “a pair of hydraulic connectors (73) is provided on a first same edge of each of said refrigerated walls to be operatively complementary to a foremost chemical battery (19') of a central row of chemical batteries,” the particular rearrangement of the pair of hydraulic connectors was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

With respect to claim 15, both Favaretto and Bower et al. do not teach the battery module (25), wherein on a second edge of each of said refrigerated walls, opposite to the first edge, a single hydraulic connector (73) is provided to be operatively complementary to a rearmost chemical battery of said central row of chemical batteries. 
However, the particular rearrangement of the hydraulic connector was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0006282 to Favaretto in view of US Patent Application Publication 2015/0086829 to Sun et al. in further view of US Patent Application Publication 2018/0261992 to Bower et al. and US Patent Application Publication 2017/0025655 to Klimek et al.
With respect to claim 16, Favaretto teaches an ensemble comprising a first battery module (25), and a portion of a vehicle floor panel (16), wherein said module is arranged to be set on to said portion of vehicle floor panel 16.
Favaretto does not specifically teach wherein said module is arranged so that a first refrigerated wall (72) is set adherent to said portion of vehicle floor panel (80), and wherein a corresponding connection is obtained by means of screws (81) fixed between a second refrigerated wall and said portion of vehicle floor panel, packing tight the battery module up against said portion of vehicle floor panel (80). 

	However, Bower et al. teach batteries 610 are sandwiched between the cold plates 630 (refrigerated walls) (Bower et al.: Section [0058]; Fig.6). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Favaretto with the above teaching from Bow et al. with the motivation of having a means such the cold plate would improve the efficiency for heat exchanging.
	
	Klimek et al. further teach a battery device comprising a cooling device 7 (a first refrigerated wall) is attached to the base plate 4 (vehicle floor panel) via a foam material 16, wherein a corresponding connection is obtained by means of transverse webs 8 with screw elements 19 fixed between a battery cover 9 (a second refrigerated wall) and the base plate 4 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Favaretto with the above teaching from Klimek et al. with the motivation of having a means such the screw elements would hold the battery in place.

With respect to claim 17, the Office takes the position that the limitation, “wherein said packing operation is such as to induce said first and second refrigerated walls to compress said respective pads,” is a product by process limitation.
It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

With respect to claim 18, Favaretto teaches the ensemble, further comprising an additional battery module (25'), fixed to said second refrigerated wall of said pair of refrigerated walls of said first module (25) just like said first module is fixed to said portion of vehicle floor panel (80) (Favaretto: Sections [0032]-[0035]; Figs. 1-24).

With respect to claim 19, Favaretto teaches a road vehicle comprising an ensemble formed by a vehicle floor panel and at least a battery module (Favaretto: Sections [0032]-[0035]; Figs. 1-24).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0006282 to Favaretto in view of US Patent Application Publication 2015/0086829 to Sun et al. in further view of US Patent Application Publication 2012/0315529 to Jin.
With respect to claim 9, Favaretto does not specifically teach the battery module (25), wherein said refrigerated walls are connected in series with respect to the circulation of said coolant so as to guarantee an even absorption of thermal power, so that an average of the temperature differences between the terminals (20, 21) of one chemical battery and the respective refrigerated walls is substantially constant for all the chemical batteries of the module. 
However, Jin teaches a battery pack comprising heat dissipation plates 120, which are connected in series with respect to the circulation of said coolant (Jin: Section [0041]; Fig. 4).
 It would have been obvious as of the effective filing dated of the claimed invention to have modified Favaretto with the above teaching from Jin with the motivation of having a means such the temperature of the battery pack would be uniform.

Jin teaches the same refrigerated walls, therefor, lacking of any clear distinction between the claimed refrigerated walls of the battery and those disclosed by Jin, it would have expected for the refrigerated walls of Jin to guarantee an even absorption of thermal power, so that an average of the temperature differences between the terminals (20, 21) of one chemical battery and the respective refrigerated walls is substantially constant for all the chemical batteries of the module as claimed lacking unexpected result showing otherwise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/23/2021